Citation Nr: 0924212	
Decision Date: 06/26/09    Archive Date: 07/01/09

DOCKET NO.  03-20 091	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to service connection for posttraumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

B. Thomas Knope, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1970 to February 
1972.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2002 rating action of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New Orleans, Louisiana.  

The Veteran testified before the Board in January 2004, and a 
transcript of the hearing is of record.  Although that 
hearing was not before the undersigned, the Veteran declined 
the offer for a new hearing.  

The Veteran's claim was originally based on new and material 
evidence.  Indeed, in a July 2004 decision, the Board 
reopened the Veteran's claim and remanded the de novo issue 
of entitlement to service connection for PTSD for further 
development.  The Veteran's appeal is now ready for 
disposition.  [Although the most recent supplemental 
statement of the case furnished in this appeal in April 2009 
phrased the issue as entitlement to service connection for an 
acquired psychiatric disorder, to include PTSD, the Veteran's 
repeated assertions throughout the appeal reflect his desire 
to pursue a claim for service connection for PTSD only.  As 
such, the Board has characterized the issue on appeal 
according to the Veteran's wishes.]  

In June 2009, the Board granted a motion to advance this case 
on the docket.  38 C.F.R. § 20.900(c) (2008).  


FINDINGS OF FACT

1.  The Veteran has been diagnosed with PTSD.  

2.  The Veteran did not engage in combat with the enemy.  

3.  The evidence of record does not corroborate the Veteran's 
claimed in-service stressors.


CONCLUSION OF LAW

PTSD was not incurred in or aggravated by active service.  
38 U.S.C.A. §§ 1110, 5103(a), 5103A, 5107 (West 2002); 38 
C.F.R. §§ 3.102, 3.159, 3.303, 3.304(f), 4.125 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Analysis

Under the relevant laws and regulations, service connection 
may be granted for a disability resulting from disease or 
injury incurred in or aggravated by active service.  38 
U.S.C.A. § 1110 (West 2002).  If a chronic disease is shown 
in service, subsequent manifestations of the same chronic 
disease at any later date, however remote, may be service 
connected, unless clearly attributable to intercurrent 
causes.  38 C.F.R. § 3.303(b) (2008).  However, continuity of 
symptoms is required where a condition in service is noted 
but is not, in fact, chronic or where a diagnosis of 
chronicity may be legitimately questioned.  38 C.F.R. § 
3.303(b) (2008).

Further, service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 U.S.C.A. § 1113(b) (West 
2002); 38 C.F.R. § 3.303(d) (2008).  The Board must determine 
whether the evidence supports the claim or is in relative 
equipoise, with the appellant prevailing in either case, or 
whether the preponderance of the evidence is against the 
claim, in which case, service connection must be denied.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

In order to establish service connection for PTSD, the 
evidence of record must include a medical diagnosis of the 
condition in accordance with 38 C.F.R. § 4.125(a); a link, 
established by medical evidence, between current symptoms and 
an in-service stressor; and credible supporting evidence that 
the claimed in-service stressor occurred.  38 C.F.R. 
§ 3.304(f) (2008).  

As set forth under DSM-IV, a valid diagnosis of PTSD requires 
that a person has been exposed to a traumatic event in which 
both of the following were present:  (1) the person 
experienced, witnessed, or was confronted with an event or 
events that involved actual or threatened death or serious 
injury, or a threat to the physical integrity of himself or 
others, and (2) the person's response involved intense fear, 
helplessness, or horror.

The law further provides that "[i]f the evidence establishes 
that the veteran engaged in combat with the enemy and the 
claimed stressor is related to that combat, in the absence of 
clear and convincing evidence to the contrary, and provided 
that the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the veteran's 
service, the veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor."  38 C.F.R. 
§ 3.304(f)(1) (2008).  

Where, however, VA determines that the Veteran did not engage 
in combat with the enemy or that the Veteran did engage in 
combat with the enemy but the claimed stressor is unrelated 
to such combat, the Veteran's lay testimony alone will not be 
enough to establish the occurrence of the alleged stressor.  
Instead, the record must contain evidence that corroborates 
the Veteran's testimony as to the occurrence of the claimed 
stressor.  See 38 U.S.C.A. § 1154(b) (West 2002); 38 C.F.R. 
§ 3.304(d),(f); West v. Brown, 7 Vet. App. 70, 76 (1994).

In this case, the Veteran has been diagnosed with PTSD on 
multiple occasions, including most recently in March 2006.  
At that time, and indeed throughout the current appeal, the 
Veteran has reported the following in-service stressors:

*	an incident where he was shot at in a convoy while 
traveling to Can Tho;
*	witnessing an unidentified corpse that had been 
retrieved from the Mekong River;  
*	an incident where enemy forces infiltrated his air 
field during the night and rigged explosives to a 
helicopter, maiming its pilot;
*	standing a security watch when over one hundred U.S. 
soldiers rioted following a drug sweep which included 
one soldier throwing a pinned grenade at him;
*	being subject to small arms fire from U.S. soldiers 
who were attempting to sneak off the base to acquire 
drugs;
*	knowing two unidentified soldiers who were killed and 
another who was wounded;
*	witnessing non-specific and unidentified 
"atrocities" committed by U.S. soldiers;
*	having firearms aimed at him while trying to break up 
bar fights; 
*	experiencing an incident where an inebriated soldier 
aimed, but did not fire, a 60 caliber gun at him; and
*	surviving three ambushes by Vietcong helicopters on 
unspecified occasions.

The Veteran's DD-214 and personnel records indicate that he 
served as a security guard with the 13th Security Detachment 
in Vietnam from May 1971 to January 1972.  During his 
service, he was awarded the National Defense Service Medal, 
Vietnam Service Medal, and other various decorations.  His 
records do not note any participation in combat, and there is 
no PTSD symptomatology (to include behavioral problems) noted 
in his service treatment records.  

Having considered the Veteran's statements and service 
record, the Board concludes that he did not participate in 
combat operations in Vietnam.  Although his decorations 
confirm that he was in Vietnam, there are no decorations, 
such as a Bronze or Silver Star or Purple Heart Medal, which 
would indicate combat participation.  Consequently, the Board 
finds that the Veteran did not engage in combat with the 
enemy within the meaning of 38 U.S.C.A. § 1154(b).  

As such, his statements and testimony concerning the alleged 
stressors may not be accepted, standing alone, as sufficient 
proof of their occurrence.  Therefore, independent evidence 
is necessary to corroborate his statement as to the 
occurrence of the claimed stressor.  Doran v. Brown, 6 Vet. 
App. 283, 288-89 (1994).  

Next, after a review of the claims file, the Board finds that 
the Veteran's claimed in-service stressors lack enough 
specificity to enable them to be verified.  Specifically, in 
his May 1984 statement, he recalled incidents such as being 
shot at in a convoy to Can Tho, enemy soldiers infiltrating 
the base and sabotaging a helicopter, and witnessing a body 
being pulled from the Mekong River.  However, in each case, 
he has not stated when these events took place.  Thus the 
Board cannot ascertain if he was present when these alleged 
incidents occurred.  

Similarly, the Veteran stated in an August 1998 statement 
that he had weapons pointed at him, was subject to small arms 
fire while breaking up bar fights and had a 60 caliber gun 
aimed at him by an inebriated soldier.  However, these 
statements also lack the specificity that is necessary for 
them to be verified.  Here, the Veteran does not note when or 
where these occurrences took place or who the people involved 
were.  Additionally, the Veteran's statement that he knew 
people who were killed in Vietnam is unverifiable without the 
names of those who were killed in action.

The Board notes that the Veteran's asserted stressor related 
to controlling a drug related riot involving over one hundred 
U.S. soldiers does have some basis in fact.  Specifically, an 
event somewhat similar to the Veteran's account did occur at 
the U.S. military penitentiary in Long Binh in August 1968.  
There, over one hundred incarcerated U.S. soldiers rioted, 
leaving 1 dead and 23 hospitalized.  

However, the Veteran's service records indicate that he was 
not in Vietnam in 1968-or indeed on active duty at that 
time.  Additionally, the evidence does not indicate that he 
was ever in Long Binh while serving in Vietnam.  Therefore, 
without more information of a different incident occurring 
while he was serving in Vietnam, this stressor also cannot be 
verified.  

With respect to all of his alleged stressor events, in 
October 2004, the RO sent the Veteran a letter specifying the 
type of specific information that is necessary to verify a 
stressor, including when the claimed incidents took place.  
In response, the Veteran stated that he could not remember 
any of these dates with any specificity.  In any event, and 
of particular significance to the Board is the appropriate 
agency's July 2007 explanation that, to verify the Veteran's 
reported in-service stressors, more specific information 
(including the location of his military assignment during his 
service in Vietnam) was necessary.  

In Pentecost v. Principi, 16 Vet. App. 124 (2002), the United 
States Court of Appeals for Veterans Claims (Court) pointed 
out that corroboration of every detail of a stressor under 
such circumstances, such as the Veteran's own personal 
involvement, was not necessary.  See also Suozzi v. Brown, 10 
Vet. App. 307 (1997).  However, given the lack of specificity 
regarding the asserted stressor events, the Board is unable 
to verify the stressors asserted.  

The Board acknowledges that the Veteran was diagnosed with 
PTSD in March 2006.  However, this diagnosis was not 
associated with any verifiable in-service stressor and, as 
noted above, the Board finds that he did not, in fact, engage 
in combat with the enemy.  Further, "[a]n opinion by a 
mental heath provisional based on a post-service examination 
of the Veteran cannot be used to establish the occurrence of 
a stressor."  Cohen v. Brown, 10 Vet. App. 128, 145 (1997).  

In consideration of the above, the Board finds that the in-
service stressors identified are not specific enough in order 
to be verified as is necessary to establish a claim for PTSD 
pursuant to 38 C.F.R. § 3.304(f).  For this reason, the Board 
finds that equipoise is not shown, and the benefit of the 
doubt rule does not apply.  See 38 U.S.C.A. § 5107; 38 C.F.R. 
§ 3.102.  As the weight of the evidence is against the claim 
for service connection for PTSD, the Board is unable to grant 
the benefits sought.  

Duties To Notify And To Assist

Finally, as provided for by the Veterans Claims Assistance 
Act of 2000 (VCAA), VA has a duty to notify and assist 
claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 (as 
amended), 3.326(a) (2008).

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
This notice must be provided prior to an initial unfavorable 
decision on a claim by the RO.  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

When VCAA notice is delinquent or erroneous, the "rule of 
prejudicial error" applies.  See 38 U.S.C.A. § 7261(b)(2).  
In the event that a VA notice error occurs regarding the 
information or evidence necessary to substantiate a claim, VA 
bears the burden to show that the error was harmless.  
However, the appellant bears the burden of showing harm when 
not notified whether the necessary information or evidence is 
expected to be obtained by VA or provided by the appellant.  
See Shinseki v. Sanders, 556 U.S. ___ (2009).  

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the Veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include information 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.  

Here, the VCAA duty to notify was satisfied by way of a 
letter sent to the Veteran in April 2002 that fully addressed 
all notice elements and was sent prior to the initial RO 
decision in this matter.  The letter informed him of what 
evidence was required to substantiate the claim and of his 
and VA's respective duties for obtaining evidence.  Under 
these circumstances, the Board finds that the notification 
requirements of the VCAA have been satisfied as to both 
timing and content.

In April 2009, the Veteran was provided notice of the type of 
information and evidence necessary to establish a disability 
rating and effective date for the disability on appeal.  [The 
timing defect of this notice was cured by VA's readjudication 
of the claim and issuance of a supplemental statement of the 
case, also in April 2009.]  

Therefore, adequate notice was provided to the Veteran prior 
to the transfer and certification of his case to the Board 
and complied with the requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b).  

Next, VA has a duty to assist a veteran in the development of 
the claim.  This duty includes assisting him or her in the 
procurement of service treatment records and other pertinent 
records, and providing an examination when necessary.  See 
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159. 

In determining whether a medical examination be provided or 
medical opinion obtained, there are four factors to consider: 
(1) competent evidence of a current disability or persistent 
or recurrent symptoms of a disability; (2) evidence 
establishing an in-service event, injury, or disease, or 
manifestations during the presumptive period; (3) an 
indication that the disability or symptoms may be associated 
with service; and (4) whether there otherwise is sufficient 
competent medical evidence of record to make a decision on 
the claim.  

With respect to the third factor, the types of evidence that 
"indicate" that a current disorder "may be associated" 
with service include, but are not limited to, medical 
evidence that suggests a nexus but is too equivocal or 
lacking in specificity to support a decision on the merits, 
or credible evidence of continuity of symptomatology such as 
pain or other symptoms capable of lay observation.  McLendon 
v. Nicholson, 20 Vet. App. 79 (2006).  

After a careful review of the file, the Board finds that all 
necessary development has been accomplished, and therefore 
appellate review may proceed without prejudice to the 
Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  
First, the RO has obtained VA outpatient treatment records as 
well as the Veteran's service treatment and personnel 
records.  Further, the Veteran has submitted statements which 
describe his purported in-service stressors.  Also, he was 
provided an opportunity to set forth his contentions during a 
hearing before a Veterans Law Judge in January 2004.  
Although the Veterans Law Judge at that hearing is not the 
undersigned, the Veteran declined the Board's offer for a new 
hearing.  Therefore, the Board concludes that the Veteran was 
not prejudiced in this manner.

Moreover, the Board finds that a VA examination is not 
warranted.  Given the absence of a verifiable in service 
stressor, a remand for a VA examination would unduly delay 
resolution.  See Cohen v. Brown, 10 Vet. App. 128, 145 (1997) 
(in which the Court held that "[a]n opinion by a mental 
heath provisional based on a post-service examination of the 
Veteran cannot be used to establish the occurrence of a 
stressor").  Therefore, the available records and medical 
evidence have been obtained in order to make an adequate 
determination as to this claim.  

Significantly, neither the Veteran nor his representative has 
identified, and the record does not otherwise indicate, any 
additional existing evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  Hence, 
no further notice or assistance is required to fulfill VA's 
duty to assist in the development of the claim.  Smith v. 
Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. 
Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); 
see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).


ORDER

Service connection for PTSD is denied.



____________________________________________
THERESA M. CATINO
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


